DETAILED ACTION
Claims 1-2, 4, 6-7, 9-10, 12-19, and 21-25 are pending and under examination on the merits. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The references contained in the IDS dated August 6, 2020 are made of record.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dana-Farber Cancer Institute, WO 2017/185036 in view of Pfizer, US 2015/0284405.
Determining the scope and contents of the prior art.
Regarding claim 1, Dana-Farber teaches a bifunctional compound having an analogous structure represented by formula I (p. 4, line 10, “Formula (X)”): wherein the degron represents a moiety that binds an E3 ubiquitin ligase (p. 4, line 15 “the Degron is capable of binding to an ubiquitin ligase, such as an E3 ubiquitin ligase”), and the linker represents a moiety that covalently connects the degron and the targeting ligand (p. 4, line 14 “the Linker is a group that covalently binds to the Targeting Ligand and the Degron”).  
Pfizer teaches interleukin-1 receptor kinase 4 (IRAK4) is used to treat cancer (para[0027] “In particular, novel bicyclic kinase enzyme inhibitor compounds of Formula I of the present invention possess a therapeutic role of inhibiting IRAK4 useful in the area of diseases and/or disorders that include, but are not limited to, cancers”).  
Regarding claim 4, Dana-Farber teaches the bifunctional compound of claim 1, wherein the linker represented by structure L7 wherein RL2 is CO, m is 1, n is 3, RL1 is RaCO, Ra is C2 alkyl (p20, “1st compound”.
       Ascertaining the difference between the prior art and the claims at issue.
	Dana-Farber does not teach wherein the targeting ligand represents a moiety that binds Interleukin-1 receptor kinase 1 (IRAK1), interleukin-1 receptor kinase 4 (IRAK4) or both IRAK1 and IRAK4 (IRAK1/4).  
       Resolving the level of skill in the art.
Thus, it would have been obvious to one of ordinary skill in the art to be motivated to the bifunctional compound by routine experimentation, in order to find the most effective conjugated compound treating cancer (Dana-Farber: p. 23, line 27 “The present application provides a method of treating or preventing cancer.  
Since Applicant’s claims are prima facie obvious in view of the teachings of Dana-Farber Cancer Institute, WO 2017185036 in view of Pfizer, US 2015/0284405, Applicant’s claims are rejected under 35 U.S.C. § 103.


Claim Objections
4.	Claims 6-10 and 13-19 are objected to as being dependent upon rejected independent claims 1 and 12, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932